RESOLUCIÓN
Mediante la Resolución Núm. 6 de la Asamblea General del Colegio de Abogados celebrada el 6 de septiembre de 2003, se solicitó a este Tribunal un término adicional de doce meses para presentar unas recomendaciones en torno a un proyecto de reglamento publicado por la Junta de Educación Jurídica Continua.
La creación de un programa de edücación jurídica continua tiene su origen en el esfuerzo desplegado por el Co-legio de Abogados de Puerto Rico, que en su Asamblea Anual de 1992 aprobó la Resolución Núm. 1 de ese año para Adoptar el Principio de Educación Jurídica Continua para el Ejercicio de la Profesión. Ese mismo año, su Junta *502de Gobierno encomendó a la Comisión de Educación Legal Continuada y Mejoramiento Profesional del Colegio que diseñara un mecanismo formal de educación jurídica con el fin de promover la excelencia profesional y mejorar la ima-gen pública de la clase togada.
En 1994 la referida Comisión presentó a la Junta de Gobierno un documento titulado Segundo Informe Final Enmendado de la Subcomisión para la Reglamentación de la Educación Jurídica Continua Obligatoria de Abogado-s(as) para ser Sometido ante la Consideración del Tribunal Supremo de Puerto Rico. El Tribunal acogió el Informe y el 24 de marzo de 1995 creó el Comité de Educación Jurídica Continua. Este cuerpo atendió los distintos sectores de la profesión y celebró vistas en los Centros Judiciales del país. El Colegio de Abogados compareció y presentó sus recomendaciones. El 25 de marzo de 1997 el referido Co-mité rindió un Informe Final y Proyecto de Reglamento que fue aprobado por el Tribunal el 30 de junio de 1998. En 2002 se constituyó la Junta de Educación Jurídica Continua y se le encomendó presentar al Tribunal Supremo un Proyecto de Reglas conforme a la Regla 8(d) 7 del Regla-mento de Educación Jurídica Continua de 1998. La Junta volvió a oír los distintos sectores de la profesión legal del país, incluso al Colegio de Abogados, y preparó un proyecto de reglamento que publicó en los distintos Centros Judicia-les en julio de 2003. En esa publicación se pidió a los inte-resados que sometieran sus recomendaciones no más tarde del 15 de agosto de 2003. El Colegio de Abogados solicitó un término de sesenta días para someterlas y, posterior-mente, luego de celebrada la Asamblea Anual del Colegio de Abogados, amplió su solicitud al término de un año.
Toda vez que del Proyecto de Reglamento que publicó la Junta de Educación Jurídica Continua se infiere que es-tará sujeto a evaluación constante por parte de ese cuerpo y que el Colegio de Abogados, como cualquier otra entidad interesada, tendrá oportunidad de presentar sus sugeren-cias y recomendaciones, se concede a la Junta de Gobierno del Colegio de Abogados de Puerto Rico el término de seis *503meses, contado a partir de la notificación de esta Resolu-ción, para someter las que a bien tenga.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo